DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kert Berger on 1/26/2021.
The application has been amended as follows: 


2. (Currently Amended) The image forming lens according to claim 1, wherein: 
an optical path length Bf defined as a distance from a most image side surface of the second lens group to an image plane, and an axial thickness of the second lens group D2 satisfy the following conditional expression:  
0.8 < Bf / D2 < 2.0.

13. (Currently Amended) An image forming lens, comprising: 
a first lens group having positive refractive power, the first lens group being moved toward an object side when focusing from a long distance to a short distance; and 
a second lens group having positive refractive power arranged closer to an image side than the first lens group, the second lens group consisting of, in order from the object side to the image side, a 
wherein the negative lens is immediately adjacent to the negative meniscus lens and a focal length f21 of the negative lens and a focal length f22 of the negative meniscus lens satisfy the following conditional expression:   
0.1 < f21 / f22 < 0.5, and
an optical path length Bf defined as a distance from a most image side surface of the second lens group to 
	0.8 < Bf / D2 < 2.0.



Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of independent claims 1 and 8, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to claim 1, the closest prior art Sato (PGPUB 20050157403), fails to disclose in combination with all of the other elements of the claim wherein the negative lens is immediately adjacent to both the negative meniscus lens and the first lens group. It would not be possible to modify the position of the second group of Sato such that it was directly adjacent the first lens group without destroying the system. Please see Applicant’s remarks dated 5/20/2020 pages 7-8 for additional reasons for allowance. 
With respect to claim 12, the closest prior art Sato, fails to disclose in combination with all of the other elements of the claim wherein the first lens group comprises, in order from the object side to the image side; a first positive lens; another a second positive lens; a first negative lens; an aperture stop; a 
Regarding claim 13, the closest prior art Sato, fails to disclose in combination with all of the other elements of the claim wherein a second lens group consists of a negative lens having a concave surface on the image side, a negative meniscus lens having a concave surface on the object side, and a positive lens such that the conditional expression 0.8 < Bf/D2 < 2.0 is satisfied, where Bf is a distance from a most image side surface of the second lens group to an image plane and D2 is an axial thickness of the second lens group. Modification of Sato to change the number of lenses in the second lens group and satisfy the conditional expression would be beyond the ordinary skill in the art and would break the imaging system. For additional reasons for allowance please see applicant’s remarks dated 11/18/2020 page 7.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872